Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
 Claims 1-8 are pending. Claims 9-19 were withdrawn. Claim 20 was canceled.
 Claims 1-8 are rejected herein.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and
distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the base, the load bearing structure and the framework forming the grillage has “combined external dimensions which corresponds with ISO specifications for external dimensions of an intermodal container and wherein the combined weight of the base, the load bearing structure and the framework do not exceed the ISO specifications of maximum weight for an intermodal container, thereby rendering the grillage transportable as an intermodal container”. it’s unclear what type of ISO specifications that Applicant is attempting to disclose since there are several of  ISO specifications or standards that can be used by companies to ensure that materials, products, processes and services that are suitable for their purpose.  In addition, the ISO standards may vary and change with time, it undergoes a systematic review to decide whether it is still valid or needs updating, thus the ISO specifications that Applicant recited for external dimensions of an intermodal container or do not exceed the ISO specifications of maximum weight for an intermodal container
renderring indefinite.
Claims 2-8 are also rejected based on their respective dependencies. Appropriate correction is required.

Claim Rejections - 35 USC § 102

Claims 1 and 7, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,499,954 to Shi et al.

Regarding claim 1, Shi et al. a portable grillage for receiving and supporting a heavy load In a stationary position or during transportation, the grillage comprising:
a base (28)(fig. 4);
a load bearing structure (30, 32, 26, for example) coupled to the base, the load bearing structure for supporting the heavy load; and
a framework (34 for example) attached to the load bearing structure;

wherein the grillage is re-suable.

Regarding claim 7, Shi et al. discloses the grillage of claim 1 wherein the grillage can be transportable using standard container shipping means in at least one of vertical or horizontal stackable configuration of multiple grillages.


Response to Arguments
Applicant's arguments filed 10/20/2021 with respect to Shi et al. have been fully considered but they are not persuasive.

Applicant argued that Shi et al. does not disclose or suggest feature of independent Claim 1. More particularly, “the grillage of the Shi is provided for in the shape of a polygonal prism which does not correspond with the external dimensions and weight of a standard ISO intermodal container shape. Applicant provides that the containerised grillage can be handled as a regular container during shipping. This significantly reduces shipping costs for shipping the container. The grillage of Shi, does 

The Examiner respectfully submits that there is no difference between the claimed invention and Shi et al. since Shi et al. teaches all the limitations as claimed in claim 1. Even if Shi et al. grillage  does not specifically provide ISO specifications  that corresponds with ISO specifications for external dimensions of an intermodal container, Applicant claim 1 still anticipated by Shi et al. because each and every claimed element is taught by Shi et al. Clearly Shi et al. discloses/possesses a grillage that can be handled during shipping and conformed to the external dimension and weight of intermodal container. Shi’s grillage can also be modified by using one of several ISO specifications or standards by companies to ensure that materials, products, processes and/or  services that are suitable for their purpose as pointed out above in the rejection. 

Other arguments as stated on pages 9-10 of the Remarks appear to argue on the subject matter that are not directly recited in the claim. Accordingly, the rejections still stand.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN LE whose telephone number is (571)272-6818. The examiner can normally be reached M-F; 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TAN LE/Primary Examiner, Art Unit 3632